990 So.2d 1212 (2008)
Joseph C. HERRING, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0451.
District Court of Appeal of Florida, First District.
September 22, 2008.
Joseph C. Herring, pro se, Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Based on the state's proper concession of error, we reverse the trial court's summary denial of appellant's postconviction claims 19 and 21 and remand either for attachment of portions of the record refuting the claims or for an evidentiary hearing. The trial court's summary denial of all other claims is affirmed.
*1213 REVERSED IN PART; AFFIRMED IN PART; REMANDED FOR FURTHER PROCEEDINGS.
BROWNING, C.J., PADOVANO and POLSTON, JJ., Concur.